Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the user’s body" in line 10.  There is insufficient antecedent basis for this limitation in the claim. In an effort to compact prosecution, the limitation is interpreted as --a user’s body--.
Claim 16 recites the limitation "the body" in line 11.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this refers to the user’s body or a different body. In an effort to compact prosecution, the limitation is interpreted as --the user’s body--.
Claim 16 recites the limitation "the elastic tension straps" in line 13.  There is insufficient antecedent basis for this limitation in the claim. In an effort to compact prosecution, the limitation is interpreted as –the strap member--.
Claim 17 recites the limitation "the user’s body" in line 9.  There is insufficient antecedent basis for this limitation in the claim. In an effort to compact prosecution, the limitation is interpreted as --a user’s body--.

Claim 17 recites the limitation "the elastic tension straps" in line 13.  There is insufficient antecedent basis for this limitation in the claim. In an effort to compact prosecution, the limitation is interpreted as –the strap member--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Dyck (US 6595971).
Regarding claim 1, Von discloses an ostomy output diversion device (12, figure 7) comprising; a base ring (88, figure 7); an outer frame member (82, figure 7) attached to said base ring; a hollow inner tube (84) positioned inside said outer frame member (figure 7); wherein said inner tube includes a first opening (figure 7) for receiving effluent from a stoma (col 14, lines 55-58 and includes a second opening (figure 7) for drainage of effluent (col 15, lines 
Regarding claim 7, Von further discloses wherein said drainage channel is a tube (49, figure 7).
Regarding claim 8, Von further discloses wherein said drainage channel is a pouch (col 6, lines 15-21.
Regarding claim 9, Von further discloses wherein said drainage tube connects on a first end to the inner tube adapter (49A connected to tube 49), and on a second end to a reservoir for receiving and collecting effluent (col 3, lines 58-63).
Regarding claim 12, Von further discloses wherein said base ring is constructed of a flexible material to conform to various body contours (col 15, lines 39-41).
Claims 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US 3074404).
Regarding claim 15, Robinson discloses a method for capturing stoma output without use of an adhesive ostomy baseplate, comprising the steps of: providing an ostomy output diversion device for placement over a stoma, comprising a base ring (12, figure 3), a strap (23 attached to ring through hook 22) attached to said base ring; an outer frame member attached to the base ring (14 attached to ring), an inner tube (neck 13, figure 3) including a first opening for receiving effluent from a stoma (figure 2 shows the upper first opening) and a second opening for drainage of effluent (figure 1 and 2 shows the lower opening around the lip 14); operatively attaching a drainage channel to said second opening of said inner tube (16, col 2, lines 9-11); positioning said strap member (23) around the user's body; placing said base ring against the body around the stoma; and aligning said first opening of said inner tube to surround the stoma (col 2, lines 58-63, col 3, lines 1-10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Von Dyck.
Regarding claim 13, Von does not disclose wherein the shape of said base ring is selected from the group consisting of rectangular, octagonal, and oval.
However, it would have been obvious to a person of ordinary skill in the art at the effective filling date to provide the shape of the base ring selected from the group consisting of rectangular, octagonal, and oval since a change in shape of an element involves only routine skill in the art. Von provides the ring to secure the seal of the device to a stoma to increase .
Claims 2-3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Von Dyck in view of Guidry (US 2018/0028347).
Regarding claim 2, Von does not disclose wherein said inner tube is slidable in a longitudinal direction with respect to said outer frame, so that said inner tube is linearly adjustable toward and away from said stoma.
Regarding claim 3, Von discloses wherein the inner tube includes a third opening (opening covered by 81A, figure 7), said third opening being positioned opposite said first opening for allowing access to the stoma (col 14, lines 32-34).
Regarding claim 6, Von does not disclose the device including a tension lock (retention bolster) to lock said inner tube into position and retain the tension applied toward the skin around the stoma (col 4, lines 35-38).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Von Dyck in view of Robinson.
Regarding claim 10, Von does not disclose the device further including a strap member that is connected to said base ring, wherein said strap member may be secured around a user's body in order to hold said ostomy output diversion device against said user's body.
Robinson discloses a ostomy collection device in the same field of endeavor as the Applicant. Robinson teaches the ostomy device (figure 3) including a strap member (23) that is connected to said base ring, wherein said strap member may be secured around a user's body in order to hold said ostomy output diversion device against said user's body (col 3, lines 1-10, figure 1 and 3).
Robinson provides the strap in order to prevent leakage between the body and appliance (col 3, lines 1-10). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Von with the strap of Robinson in order to prevent leakage.

Robinson discloses a ostomy collection device in the same field of endeavor as the Applicant. Robinson teaches the ostomy device (figure 3) including a strap member (23) attached to a strap ring (hook 22), wherein said strap ring is removably fitted over said outer frame member (figures 2 and 4), and said strap member may be secured around a user's body in order to hold said ostomy output diversion device against said user's body (col 3, lines 1-10, figure 1 and 3).
Robinson provides the strap in order to prevent leakage between the body and appliance (col 3, lines 1-10). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Von with the strap of Robinson in order to prevent leakage.
Allowable Subject Matter
Claims 4-5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4-5, 14 and 16, the prior art fails to teach or suggest the ostomy device further including a concealing cap for removable attachment to said third opening of the inner tube for concealing said stoma. While concealing caps are known to hide the ostomy device, the prior art fails to teach the cap is attached to the third opening of the inner tube.
Regarding claim 17, the prior art fails to teach or reasonably suggest either alone or in combination a strap member attached to said base ring, a linearly adjustable inner tube member with a tension lock , positioning the strap member around a user’s body, adjusting the tension lock to hold the inner tube in place.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Panebianco (US 5125916) discloses a stoma cap attached to an opening.
Eggert (US 2016/0287428) discloses a ostomy valve and method.
Luce (US 2014/0148771) discloses an ostomy plate with guard.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner




/KAI H WENG/Examiner, Art Unit 3781